Citation Nr: 0704739	
Decision Date: 02/20/07    Archive Date: 02/27/07

DOCKET NO.  05-03 356A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
hypertension. 

2.  Entitlement to service connection for hypertension. 

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hearing loss disability. 

4.  Entitlement to service connection for hearing loss 
disability. 

5.  Entitlement to service connection for acne/cyst 
condition, claimed as chloracne.


REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to August 
1987.  

The issue of entitlement to service connection for 
hypertension was previously denied by the Department of 
Veterans Affairs (VA) in a rating decision of October 1988.  
The veteran did not appeal the decision within one year of 
notification thereof.  Subsequently, in rating decisions of 
January 1994 and January 1999, the RO determined that new and 
material evidence had not been received to reopen the claim 
for service connection for hypertension.  And the veteran did 
not appeal those decisions, either, within one year of being 
notified of them in January 1994 and February 1999, 
respectively.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 20.302, 20.1103 (2006).  

Entitlement to service connection for hearing loss was 
previously denied by the Board of Veterans' Appeals 
(hereinafter Board) in a decision entered in February 2000.  

This current matter comes before the Board on appeal from a 
rating decision of June 2003, by the Los Angeles, California, 
Regional Office (RO), which denied the veteran's attempt to 
reopen his claims of entitlement to service connection for 
hypertension and service connection for hearing loss; the RO 
also denied the veteran's claim of entitlement to service 
connection for acne/cyst condition (claimed as chloracne), 
based on exposure to agent orange.  

The issue of entitlement to service connection for hearing 
loss disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  In a decision dated in January 1999, the RO found that 
new and material evidence had not been received to warrant 
reopening the veteran's claim of entitlement to service 
connection for hypertension.  The veteran did not appeal.  

2.  The evidence associated with the claims file subsequent 
to the January 1999 rating decision is not cumulative or 
redundant of evidence previously of record, and bears 
substantially upon the specific matter under consideration.  

3.  In a February 2000 decision, the Board denied service 
connection for hearing loss.  

4.  The evidence associated with the claims file subsequent 
to the February 2000 Board decision is not cumulative or 
redundant of evidence previously of record, and bears 
substantially upon the specific matter under consideration.  

5.  There is no evidence of a current diagnosis of a skin 
disorder, including chloracne.  


CONCLUSIONS OF LAW

1.  Evidence submitted since the January 1999 rating 
decision, denying entitlement to service connection for 
hypertension, is new and material; thus, the requirements to 
reopen the claim have been met.  38 U.S.C.A. §§ 5108, 7105 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.156(a), 20.302, 
20.1103 (effective prior to August 29, 2001).  

2.  The February 2000 Board decision denying service 
connection for hearing loss is final.  38 U.S.C.A. § 7104 
(West 2002 & Supp. 2006); 38 C.F.R. § 20.1100 (2006).  

3.  New and material evidence has been received since the 
February 2000 Board decision sufficient to reopen the 
veteran's claim for service connection for hearing loss 
disability.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2006); 38 
C.F.R. § 3.156 (effective prior to August 29, 2001).  

4.  A skin condition, including acne/cyst and chloracne, was 
not incurred in or aggravated by active military service, 
including exposure to herbicides.  38 C.F.R. §§ 1110, 1111, 
1112, 1137, 1153, 5102, 5103, 5103A, 5107(a) (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.1, 3.102, 3.159, 3.303, 3.307, 
3.309 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b) (1).  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  In a new and material evidence claim, the notice must 
include the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.  

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In this 
case, VA satisfied its duty to notify by means of a letter 
dated in February 2003 from the agency of original 
jurisdiction (AOJ) to the veteran that was issued prior to 
the initial AOJ decision.  That letter informed the veteran 
of what evidence was required to substantiate the claims, and 
of his and VA's respective duties for obtaining evidence.  
The veteran was also asked to submit evidence and/or 
information in his possession to the RO.  As the Federal 
Circuit Court has recently stated, it is not required "that 
VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom.  Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).  

The Board recognizes that the VCAA notifications from the RO 
pre-dated, and therefore did not specifically comport with, 
the recent decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), which requires more extensive notice in 
claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date.  
However, given the ample communications regarding the 
evidence necessary to reopen the claims and to establish 
service connection, and considering that the veteran is 
represented by a highly qualified veterans service 
organization, we find that any notice deficiencies are moot.  
See Conway v. Principi, 353 F.3d 1369, 1374 (2004), holding 
that the Court of Appeals for Veterans Claims must "take due 
account of the rule of prejudicial error."  


II.  Pertinent Laws, Regulations, and Court Precedents.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. §§ 1110, 1131. That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Certain chronic diseases, including 
sensorineural hearing loss (organic disease of the nervous 
system), may be service connected if manifested to a degree 
of 10 percent disabling or more within one year after 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  

In cases involving service connection for hearing loss, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

When the Board or the RO has disallowed a claim, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(effective prior to August 29, 2001).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).  

The Board acknowledges that the implementing regulations 
modify the definition of new and material evidence and 
provide for assistance to a claimant on claims to reopen.  38 
C.F.R. §§ 3.156(a), 3.159(c).  However, the regulation 
provisions affecting the adjudication of claims to reopen a 
finally decided claim are applicable only to claims received 
on or after August 29, 2001.  66 Fed. Reg. at 45,620.  
Because the veteran's request to reopen the previously denied 
claims of service connection for hypertension and hearing 
loss was received prior to that date, in August 2001, those 
regulatory provisions do not apply.  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  
This analysis is undertaken by comparing newly received 
evidence with the evidence previously of record.  After 
evidence is determined to be new, the next question is 
whether it is material.  The credibility of new evidence is 
assumed for the limited purpose of determining whether it is 
material.  Justus v. Principi, 3 Vet. App. 510 (1992).  


III.  Factual background.

The records indicate that the veteran served on active duty 
in the Air Force from October 1966 to August 1987; his 
military occupational specialty was Aircraft Electrical 
Systems Technician.  The enlistment examination, conducted in 
March 1966, was negative for any skin condition; there was no 
evidence of acne, cyst, or any scarring.  Blood pressure 
reading was 110/70.  Audiological evaluation conducted in 
conjunction with this examination revealed pure tone 
thresholds of 5, 0, 0, and 0 in the right ear, and 5, 5, 5, 
and 5 decibels in the left ear at the 500, 1000, 2000, and 
4000-Hertz levels, respectively.  During a clinical visit in 
December 1971, it was noted that the veteran had tinea 
cruris.  

On the occasion of a physical examination in August 1973, it 
was noted that the veteran had keloids on the anterior chest.  
An Audiological evaluation revealed puretone thresholds of 
15, 0, 10, and 5 in the right ear, and 15, 5, 5, and 10 
decibels in the left ear at the 500, 1000, 2000, and 4000-
Hertz levels, respectively.  In March 1982, the veteran was 
diagnosed with otitis media.  During a clinical visit in 
April 1983, it was noted that the veteran had small furuncle 
on his scalp and hairline.  In 1974, the veteran was found to 
have prominent furuncle on the left cheek area; the 
assessment was furunculosis, acne.  In June 1986, it was 
noted that the veteran had been told that he had high 
cholesterol and he had a 5 day blood pressure check; the 
assessment was moderate risk.  On the occasion of the 
veteran's retirement examination, dated in May 1987, blood 
pressure reading was 120/88.  Hyperlipidemia, 
hypercholesterolemia and triglyceridemia were noted.  An 
Audiological evaluation conducted in conjunction with this 
examination revealed pure tone thresholds of 15, 15, 15, and 
15 in the right ear, and 10, 15, 15, and 15 decibels in the 
left ear at the 500, 1000, 2000, and 4000-Hertz levels, 
respectively.  

The veteran was afforded a VA examination in June 1988, at 
which time it was noted that he had hyperpigmented scar over 
the left tibia, old trauma.  Blood pressure readings were 
136/94 and 140/100 sitting, and 140/94 recumbent.  Evaluation 
of the cardiovascular system revealed regular rate and 
rhythm, without any murmurs or gallops.  Peripheral pulses 
were intact.  The impression was history of elevated blood 
pressure, normotensive, though high normal on the 
examination.  The veteran reported being exposed to 
explosions bombing in Vietnam.  On the authorized 
Audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
20
20
20
LEFT
0
10
15
15
15

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 in the left ear.  Hearing 
acuity was within normal limits in both ears.  

The records indicate that the veteran was seen in November 
1988 for evaluation of a lesion on the left forearm, which 
was attributed to an insect bite.  

Private treatment reports from Kaiser Permanente, dated from 
March 1991 to August 1997, reflect ongoing clinical 
evaluation and treatment for several disabilities.  A health 
appraisal in April 1991 reflects diagnoses of hearing loss 
and fungus of toenail.  During a clinical evaluation in May 
1991, the veteran reported burning sensation throughout his 
sinuses and ears; he also complained of daily headaches.  The 
veteran reported noise exposure.  The impression was 
bilateral mild sensorineural hearing loss.  The veteran was 
next seen in June 1992, with a blood pressure reading of 
134/92; at that time, he complained of ear congestion with 
pain and decreased hearing for the past week with pussy 
discharge.  

Received in May 2001 were treatment records from Kaiser 
Permanente, dated from April 1991 to January 2001.  A 
pathology report, dated in April 1995, revealed a diagnosis 
of sebaceous cyst.  A July 1995 progress note reflects a 
blood pressure reading of 140/100.  Laboratory report 
findings in January 1997 revealed findings of high 
cholesterol.  During a health assessment in January 2001, the 
veteran complained of new onset of chest pain, 
lightheadedness and numbness in the left arm.  Blood pressure 
reading was 138/88.  The assessment was R/O angina, with 
several risk factors, including elevated cholesterol and 
smoking.  The veteran was seen at an ENT clinic in January 
2001, at which time he reported a history of hearing loss.  
The diagnosis was bilateral mild sensorineural hearing loss; 
the examiner noted that the veteran was told that etiology of 
the hearing loss could not be determined.  The veteran was 
next seen in March 2001, at which time he reported noting 
hearing loss during his period of military service.  The 
impression was bilateral sensorineural hearing loss; the 
examiner noted that the hearing loss was caused by being 
around the engines while the veteran was in military service.  
The veteran underwent a cardiac evaluation in March 2001; 
blood pressure readings were 158/100, 148/98, 148/100, 
144/98, 164/100, and 154/100; it was noted that the maximum 
blood pressure reading recorded was 180/100.  Normal baseline 
electrocardiogram; treadmill test was negative, with 
hypertension noted during exercise.  

Received in September 2002 were private treatment reports, 
dated from June 1991 through March 2002, reflecting ongoing 
clinical evaluation and treatment for several disabilities.  
The veteran had a hearing aid evaluation in March 2001, at 
which time he reported hearing loss in both ears in both ears 
for the past 5 years.  He reported a history of familial 
hearing loss.  The clinical findings were mild sensorineural 
loss in both ears.  The examiner indicated that the test 
results indicated sensorineural hearing loss.  These records 
reflect elevated blood pressure readings ranging from 120/80 
to 140/90.  

Received in April 2003 were treatment reports from Dr. Alan 
Malki, which show that the veteran underwent cardiac 
catheterization and coronary bypass surgery in March 2003.  
In a statement, dated in April 2003, Dr. Malki indicated that 
the veteran carried a diagnosis of coronary artery disease.  

Of record is the result of an audiometric evaluation 
conducted in April 2004.  The examination revealed pure tone 
thresholds of 30, 40, 40, and 45 decibels in the right ear, 
and 30, 40, 45, and 40 decibels in the left ear at the 500, 
1000, 2000, and 4000-Hertz levels, respectively.  In a 
statement, dated in May 2004, Arthur T. Lines, a hearing aid 
specialist, indicated that the above results indicate a 
moderate sloping sensorineural hearing loss, bilaterally.  
Mr. Lines noted that the veteran's military specialty was as 
an Aircraft Electrician, where he worked on the flight line 
and was exposed to running aircraft engines, hydraulic 
systems, landing gear systems, power units, and auxiliary 
power units.  He stated that the test results were consistent 
with the information obtained, and it was their opinion that 
the probability is of noise-induced trauma, which is 
documented in the veteran's service record for the period 
from 1966 to 1987.  

In a medical statement, dated in November 2004, Dr. Duane 
Collins indicated that he has followed the veteran since May 
2003, following multivessel coronary artery bypass surgery.  
Dr. Collins indicated that he reviewed the veteran's service 
medical records from 1966 to 1987 with the consideration that 
uncontrolled hypertension, hyperlipidemia, family history and 
tobacco use are major risk factors for the development of 
coronary artery disease.  Dr. Collins stated that the records 
from multiple clinic visits showed blood pressure was outside 
the normal range, and demonstrated either a systolic and/or 
diastolic hypertension.  Dr. Collins indicated that it 
appears that the veteran had multiple cardiac risk factors 
include male gender, which was not mentioned above.  He noted 
that the veteran recently received available medical 
treatment for hypertension and hyperlipidemia.  Dr. Collins 
submitted additional treatment reports, dated from September 
2003 to April 2004.  A January 2004 progress note reflects an 
assessment of hypertension.  A subsequent progress note in 
February 2004 reflects an assessment of hypertension, stable.  

Of record is a statement from H. R. S., dated in January 
2005, who was a commander in the U.S. Air Force, indicating 
that he and the veteran were both assigned to the same bases 
during the periods from November 1980 to September 1981 and 
from 1985 to September 1986.  He noted that the veteran 
worked directly for him as his Aerospace Systems Branch 
Superintendent; he noted that the office they shared was in a 
building that was located directly adjacent to the flight 
line and shops that produce hazardous noise from Aircraft 
engines, power units, and many other various types of 
equipment.  The commander indicated that the veteran was 
exposed routinely to hazardous noise conditions on the flight 
line and in aircraft maintenance production shops throughout 
his career.  

Also of record is a lay statement from R. H., dated in 
February 2005, indicated that he worked with the veteran at 
McDonnell Douglas from 1989 to 1990 and from 1996 to 1999; 
during that time, they worked in an office environment free 
from loud noises or frequencies known to cause hearing loss.  
He indicated that, although their responsibilities were 
related to aircraft, they were never placed in an environment 
that would expose them to damaging sounds.  


IV.  Legal analysis-New and material evidence.

A.  Hypertension.

The veteran's claim for service connection for hypertension 
has been considered and denied.  In October 1988, the RO 
denied service connection for hypertension, based on a 
finding that service medical records were negative for a 
diagnosis of hypertension, and while the post service medical 
records showed elevated blood pressure readings, hypertension 
was not diagnosed.  In January 1999, the RO determined that 
no new and material evidence had had been submitted to reopen 
the claim for service connection for hypertension.  At that 
time, the RO indicated that private treatment records 
continued to show elevated blood pressure readings, but 
failed to establish a diagnosis of hypertension.  

Because the veteran did not appeal the January 1999 RO 
decision, that decision is final based on the evidence then 
of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 
20.1103.  However, as noted above, pertinent law and 
regulation provides that if new and material evidence has 
been presented or secured with respect to a claim which has 
been disallowed, the claim may be reopened and the former 
disposition reviewed.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  

The evidence added to the record since the January 1999 
denial includes several private medical statements from 
Kaiser Permanent, which reflects diagnoses of hypertension in 
January 2004 and February 2004.  In addition, Dr. Collins, 
who indicates that he has been following the veteran and has 
reviewed his records, indicates that the records demonstrate 
either a systolic or diastolic hypertension in service.  He 
further noted that the veteran was receiving treatment for 
hypertension.  This evidence was not previously of record, 
and is not cumulative or duplicative of evidence before the 
RO in January 1999.  Hence, the evidence is "new" within the 
meaning of 38 C.F.R. § 3.156.  Moreover, as this evidence 
establishes current diagnosis of hypertension, not shown in 
January 1999.  In essence, it is relevant and probative of 
the issue at hand and cures one of the evidentiary defects 
that existed at the time of the prior denial.  

As new and material evidence has been received, the criteria 
for reopening the claim for service connection for 
hypertension have been met.  

B.  Hearing loss disability.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the last final denial 
on any basis to determine whether a claim must be reopened.  
See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the 
last final denial pertinent to the claim was the February 
2000 Board decision.  At that time, it was determined that 
there was no competent evidence of a nexus to service.  
Furthermore, for purposes of the "new and material" analysis, 
the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  

The evidence added to the record since the February 2000 
decision includes Private treatment reports from Kaiser 
Permanente, dated from January 2001 through May 2004, showing 
ongoing clinical evaluation for hearing loss and issuance of 
hearing aids.  The evidence also included a medical statement 
from a hearing aid specialist indicating that the veteran's 
hearing loss was consistent with noise-induced trauma, which 
was documented in the veteran's service record during the 
period from 1966 to 1987.  This evidence was not previously 
of record, and is not cumulative or duplicative of evidence 
before the Board in February 2000.  Moreover, as this 
evidence contains an opinion suggesting a link between the 
current hearing loss and the veteran's exposure to noise in 
service, not shown in February 2000.  This evidence is new 
and material.  When accepted as correct, it establishes the 
existence of a hearing loss disability and a possible 
connection to inservice noise exposure; facts not previously 
established.  

As new and material evidence has been received, the criteria 
for reopening the claim for service connection for hearing 
loss have been met, and de novo consideration of the claim 
for service connection is warranted.  


V.  Legal Analysis-Service connection.

The issue before the Board is entitlement to service 
connection for acne/cyst, claimed as chloracne, due to 
exposure to Agent Orange.  According to the law, service 
connection is warranted if it is shown that a veteran has 
disability resulting from an injury incurred or a disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.303 (2006).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

A chronic, tropical, or prisoner-of-war related disease, or a 
disease associated with exposure to certain herbicide agents, 
listed in 38 C.F.R. § 3.309 will be considered to have been 
incurred in service under the circumstances outlined in 38 
C.F.R. § 3.307 even though there is no evidence of such 
disease during the period of service.  No condition other 
than one listed in 38 C.F.R. § 3.309(a) will be considered 
chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116; 38 C.F.R. 
§ 3.307(a).  Chloracne may be presumed to have been incurred 
in Vietnam service if it becomes manifest to a degree of 10 
percent or more within a year after the last date on which 
the veteran was exposed to an herbicide agent during active 
military service.  

The specific statute pertaining to exposure to herbicide 
agents is 38 U.S.C.A. § 1116. Regulations have stipulated the 
diseases for which service connection may be presumed due to 
an association with exposure to herbicide agents.  The 
specified diseases include chloracne.  38 C.F.R. §§ 3.307, 
3.309(e).  

In December 2001, the President signed into law the Veterans 
Education and Benefits Expansion Act of 2001 (VEBEA), Public 
Law No. 107-103, 115 Stat. 976 (2001). Among other things, 
the VEBEA provided a presumption of exposure to herbicides 
for all veterans who served in Vietnam during the Vietnam 
Era.  These statutory provisions became effective on the date 
of enactment, December 27, 2001.  

The Board notes that where a combat wartime veteran alleges 
he/she suffers disability due to an injury incurred in 
service, 38 U.S.C.A. § 1154(b) must be considered.  Collette 
v. Brown, 82 F.3d 389 (Fed. Cir. 1996); Gregory v. Brown, 8 
Vet. App. 563 (1996); Caluza v. Brown, 7 Vet. App. 498 
(1995).  The analysis required by 38 U.S.C.A. § 1154(b), 
however, applies only as to whether an injury or disease was 
incurred or aggravated in service.  It does not apply to the 
questions of whether there is a current disability or a nexus 
connecting the disability to service.  See Caluza; Collette, 
supra.  38 C.F.R. § 1154(b) does not obviate the requirement 
that a veteran submit medical evidence of a causal 
relationship between his current condition and his military 
service.  Wade v. West, 11 Vet. App. 302 (1999).  The veteran 
does not allege nor does the record show that a skin disorder 
was sustained during combat.  Thus, 38 U.S.C.A. § 1154(b) is 
not for application.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic." When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).  The Court of Appeals for Veterans Claims 
(Court) has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).

In the present case, the veteran served on active duty from 
October 1966 to August 1987; the records indicate that he 
served in Vietnam.  Thus, exposure to Agent Orange is 
presumed.  

In order for service connection to be established on a 
presumptive or on a direct basis, the veteran must have a 
current disability and the claimed disease or injury must be 
related to service.  Here, the claimed disease is a skin 
disorder to include chloracne as due to Agent Orange 
exposure.  The service medical records indicate that the 
veteran was diagnosed with tinea cruris in December 1971, and 
he was treated for furuncle of the scalp.  Therefore, the 
service medical records show treatment for a skin condition; 
however, they are negative for any findings or diagnosis of 
chloracne.  Post service medical records show treatment in 
November 1988 for evaluation of a lesion on the left forearm, 
which was attributed to an insect bite.  The records do not 
reflect any diagnosis of chloracne.  

Further, the veteran is not entitled to service connection 
for his claimed skin condition.  The Court has held that a 
condition or injury occurred in service alone is not enough; 
there must be a current disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 
(1997).  In the absence of proof of a present disability 
there can be no valid claim.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  Accordingly, the appeal must 
fail, as there is no evidence that chloracne was shown in 
service or that it exists at the present time.  There is no 
diagnosis of any current skin condition or chloracne and the 
claim for service connection for that skin condition, to 
include as due to herbicide exposure, must be denied on this 
basis alone.  

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against granting service connection, 
either on a direct basis or on any presumptive basis, the 
doctrine is not for application.  See Gilbert v. Derwinski, 
supra.  Accordingly, the claim for service connection for 
acne/cyst, claimed as chloracne must be denied.  


ORDER

The application to reopen a claim for service connection for 
hypertension is granted.  

The application to reopen a claim for service connection for 
hearing loss disability is granted.  

Service connection for acne/cyst, claimed as chloracne is 
denied.  


REMAND

Having determined that the veteran's claims of entitlement to 
service connection for hypertension and hearing loss 
disability are reopened, VA has a duty to assist the veteran 
in the development of evidence pertinent to his claims under 
38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2006).  

In this case, the service medical records show that the 
veteran was followed for elevated blood pressure readings.  
Post service medical records show that the veteran continued 
to have elevated blood pressure readings; and, in January and 
February 2004, he was diagnosed with hypertension.  In a 
private medical statement, dated in November 2004, Dr. 
Collins stated that the elevated blood pressure readings in 
service demonstrated hypertension.  

The Board finds that the record does not include a VA medical 
opinion discussing the etiology of the bilateral hearing loss 
disability specifically addressing the veteran's MOS and 
service duties, as well as any noise exposure during his many 
years post-service employment with McDonnell Douglas, as 
required by Duenas v. Principi, 18 Vet. App. 512 (2004).  If 
the medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
Accordingly, in order to afford the veteran due process of 
law, the RO should obtain the above discussed VA medical 
opinion.  

In light of the aforementioned medical evidence, the Board 
finds that a remand of this issue is warranted, so the RO can 
provide the veteran with an appropriate VA examination that 
specifically addresses the etiology of the veteran's 
hypertension and hearing loss disability.  In particular, the 
VA examiner should be asked to discuss the relationship, if 
any, between the veteran's disabilities and his military 
service.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to his claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC. for the following actions:

1.  The veteran should be afforded an 
examination to determine the nature and 
extent of any current hypertension.  The 
claims folder should be provided for 
review by the examiner.  The Board notes 
that the veteran was described as having 
elevated blood pressure readings 
throughout service, without a diagnosis 
of hypertension.  Based upon review of 
the claims file and examination of the 
veteran, the examiner should be asked to 
provide an opinion as to the veteran has 
hypertension and/or hypertensive vascular 
disease, and if so, whether it is at 
least as likely as not (50 percent or 
greater) that such disease is related to 
elevated blood pressure readings during 
service.  

2.  Then schedule the veteran for another 
VA audiometric examination (and 
otolaryngological evaluation, too) to 
verify the current existence of hearing 
loss disability.  And, if he has a 
hearing loss disability, give an opinion 
as to whether it is at least as likely as 
not the hearing loss disability is 
related to his noise exposure in service.  

3.  The AOJ shall comply with the 
provisions of 38 C.F.R. § 3.655.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board for further 
appellate review after compliance with requisite appellate 
procedure.  

The purposes of this REMAND are to further develop the record 
and to the accord the veteran due process of law.  By this 
remand, the Board does not intimate any opinion, either 
factual or legal, as to the ultimate disposition warranted in 
this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


